        Case 3:20-cv-08016-DLR Document 46 Filed 12/14/20 Page 1 of 4




 1 Ryan D. Watstein (pro hac vice)
 2 rwatstein@kcozlaw.com
   Matthew A. Keilson (pro hac vice)
 3 mkeilson@kcozlaw.com
   KABAT CHAPMAN & OZMER LLP
 4
   171 17th Street, Suite 1550
 5 Atlanta, Georgia 30363
   Telephone: (404) 400-7300
 6 Facsimile: (404) 400-7333
 7
   Counsel for Defendant,
 8 All Reverse Mortgage, Inc.
 9                             UNITED STATES DISTRICT COURT
10                                  DISTRICT OF ARIZONA
                                       (Prescott Division)
11
12
   Brenda Whittaker, individually and on         Case No: 3:20-cv-08016-DLR
13 behalf of all others similarly situated,
                                                 DEFENDANT ALL REVERSE
14                Plaintiff,                     MORTGAGE, INC.’S MOTION FOR
15 vs.                                           LEAVE TO FILE RESPONSE TO
                                                 PLAINTIFF’S NOTICE OF
16                                               SUPPLEMENTAL AUTHORITY IN
   All Reverse Mortgage, Inc.,
17                                               OPPOSITION TO MOTION FOR
                Defendant.                       JUDGMENT ON THE PLEADINGS
18
                                                 Hon. Douglas L. Rayes
19
20                                               Complaint filed: January 16, 2020
                                                 FAC filed: March 3, 2020
21
22
23
24
25
26
27
28

                                                                               3:20-cv-08016-DLR
                      DEF’S MOT FOR LEAVE TO FILE RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
        Case 3:20-cv-08016-DLR Document 46 Filed 12/14/20 Page 2 of 4




 1         Defendant All Reverse Mortgage, Inc. (“ARM”) hereby requests leave to file the
 2 attached response to Plaintiff’s notice of supplemental authority in opposition to ARM’s
 3 motion for judgment on the pleadings (Doc. 45). Plaintiff’s notice directs the Court to an
 4 order denying a motion to dismiss in Abramson v. Federal Insurance Company, No. 8:19-
 5 cv-02524, 2020 WL 7318953 (M.D. Fla. Dec. 11, 2020). ARM seeks leave to respond to
 6 this notice for two reasons.
 7         First, the notice itself contains a false statement. Plaintiff states in the notice that the
 8 Abramson ruling is “in line with the vast majority of courts to consider [the subject matter
 9 jurisdiction] issue[.]” However, as detailed in the enclosed response, prior to Abramson, the
10 only three courts to consider this issue determined (correctly) that the speech restriction at
11 issue here was unconstitutional—and thus unenforceable—during the period of time it
12 illegally discriminated on the basis of content.
13         Second, as Plaintiff fails to point out, the Abramson ruling itself is a house of cards.
14 It contains no independent reasoning of its own and instead “adopts” reasoning of other
15 courts that supposedly considered this issue. However, none of the decisions that Abramson
16 cites even touched on the relevant jurisdictional question: whether a court can enforce a
17 speech restriction during the time it was unconstitutional. Neither Abramson, nor the cases
18 on which it purportedly relies, address that question. Notably, Abramson was decided
19 without the benefit of a reply brief, which would presumably have informed the court that
20 the cases incorrectly cited by the plaintiff there did not actually address the question
21 presented in Abramson.
22         ARM respectfully requests the opportunity to briefly expound on the points discussed
23 above and to further explain why Abramson does not alter the conclusion that this Court lacks
24 subject matter over Plaintiff’s lawsuit, premised entirely on the automated-call ban.
25
26 Dated: December 14, 2020                          KABAT CHAPMAN & OZMER LLP
27                                                   By: /s/ Ryan D. Watstein
28
                                                   -1-
                                                                               3:20-cv-08016-DLR
                      DEF’S MOT FOR LEAVE TO FILE RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
     Case 3:20-cv-08016-DLR Document 46 Filed 12/14/20 Page 3 of 4




 1                                              Ryan D. Watstein
 2                                              Counsel for Defendant, All Reverse
                                                Mortgage, Inc.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
                                                                         3:20-cv-08016-DLR
                DEF’S MOT FOR LEAVE TO FILE RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
        Case 3:20-cv-08016-DLR Document 46 Filed 12/14/20 Page 4 of 4




 1                               CERTIFICATE OF SERVICE
 2         I certify that today I filed Defendant All Reverse Mortgage, Inc.’s Motion for Leave
 3 to File Response to Plaintiff’s Notice of Supplemental Authority in Opposition to
 4 Motion for Judgment on the Pleadings with the Clerk of Court using the CM/ECF system
 5 which will send a notice of electronic filing to the following counsel of record in this action:
 6
 7   Penny K. Koepke                            Patrick H. Peluso
     Maxwell & Morgan, P.C.                     Taylor T. Smith
 8   4854 E. Baseline Road, Suite 104           Woodrow & Peluso, LLC
     Mesa, Arizona 85206                        3900 East Mexico Avenue, Suite 300
 9
     (480) 833-1001                             Denver, Colorado 80210
10   pkoepke@holaw.biz                          (720) 213-0675
                                                ppeluso@woodrowpeluso.com
11                                              tsmith@woodrowpeluso.com
12
13
     DATED: December 14, 2020                  /s/ Ryan D. Watstein
14
                                               Ryan D. Watstein
15
16
                                               Counsel for Defendant
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -3-
                                                                               3:20-cv-08016-DLR
                      DEF’S MOT FOR LEAVE TO FILE RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
